Citation Nr: 1727148	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-29 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for a bilateral leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel





INTRODUCTION

The Veteran had active service from August 1961 to October 1961.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for a back disability and bilateral leg disability.

In January 2016, the Board remanded these issues for further development, to include a VA examination to determine the etiology of the claimed disabilities. That development has been accomplished, and the claim has now been returned to the Board for further action. Stegall v. West, 11 Vet. App. 268 (1998).  The claim for service connection for bilateral leg disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  

FINDING OF FACT

The Veteran's pre-existing back condition was noted on entrance into service and clearly and unmistakably was not aggravated beyond its natural progression as a result of such service.  

CONCLUSION OF LAW

The Veteran's back condition was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The duty to notify has been met. See VA correspondence dated October 2010. The Veteran has not alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In light of the foregoing, nothing more is required.

Regarding the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained. The record includes available service treatment records, VA treatment and examination reports, and statements in support of the claim. The Veteran has not identified any additional records that should be obtained prior to appellate consideration. The evidence of record is sufficient for the Board's review. In its January 2016 remand, the Board determined that the Social Security Records should be obtained and associated with the claims file. In response to a request for records, the Social Security Administration sent a notice that no medical records exist for the Veteran. The Board finds that there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. VA's duty to further assist the Veteran in locating additional records has been satisfied. U.S.C.A. § 5103A; 38 C.F.R. §3.159 (2016). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. The VA medical opinions obtained in this case are adequate, as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for an adequate determination. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate the claim would not cause any prejudice to the appellant.

II. Analysis

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b). 

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder but may bring a claim for service-connected aggravation of that disorder. In such cases, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to demonstrate aggravation. If the presumption of aggravation under section 1153 is applicable, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b). 

Aggravation of a preexisting injury occurs where there is an increase in disability during active military, naval, or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. Clear and unmistakable evidence is required to rebut the presumption of aggravation where the preexisting disability underwent an increase in severity during service. Aggravation may not be conceded, however, where the disability underwent no increase in severity during service. 38 C.F.R. § 3.306(b). In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted with the symptoms, is worsened. Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

The Veteran asserts that he entered service with a pre-existing back condition and that his active service aggravated this condition. He cites a motor vehicle accident that occurred in April 1959, before active service, as the source of the pre-existing back injury. He asserts that his back injury was aggravated by daily activities in the service, and that he has experienced continued back problems since active duty.  

Service treatment records include an August 1961 medical history report used for entrance into service which reflects the Veteran's report of his April 1959 back injury. His spine was noted as normal on the entrance form, and he was found to be physically qualified for enlistment. Another entrance examination record dated two days after the initial report reflects the Veteran's report of a motor vehicle accident, a history of fractured vertebrae, and chronic back pain. A subsequent September 1961 examination recorded spinal flexion limitation and a slight gibus deformity at the D-12, L-1 level without neurological findings. X-rays revealed that the L-1 vertebra was compressed and subluxed on the L-2 body. It was then recommended that the Veteran seek further evaluation. A September 1961 Medical Board report reclassified the Veteran's physical profile as not meeting the minimum standards for enlistment, his disability was not found to be the proximate result of active duty, and he was discharged from service. The Veteran signed the Board of Medical Survey form agreeing with the findings of the board and did not demand a hearing. 

After discharge from service, the Veteran reported worked for the state of Illinois in the Public Aid office mailroom for five years then as a truck driver for the Keebler Cookie Company and Capital Trucking for twelve years.  A May 2013 VA examination confirmed that he had a back disability and recorded his complaints of pain, decreased range of motion, and difficulty bending and walking as a result of his back disability. The examiner did not opine as to etiology of the Veteran's claimed back disability.  An August 2013 VA examination reflected that the Veteran's claimed condition clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated beyond its natural progression by an in-service injury, event, or illness. The examiner's rationale was based on a restatement of the facts of the Veteran's service discharge.  

A May 2016 VA examination recorded the Veteran's assertion that he did not participate in any boot camp or any basic training activities while in service and that he was in medical hold for the entirety of service. He also asserted that he did participate in formation at the chow hall in which he had to stand at attention, but otherwise did not sustain any in service injury. He reported to the examiner that he injured his back in 1976 as a result of lifting heavy boxes containing groceries and that this injury resulted in an orthopedic surgery for a ruptured disc in the lower back. He reinjured his back in 1978, and had to have another surgery to repair the same ruptured disc in his lower back. The Veteran reported a third back operation in 1996 in which a back plate was installed, and a fourth surgery in 1998 in which steel rods were inserted to stabilize his back. A stimulator was subsequently implanted in his back but taken out in 2008. The examiner opined that the Veteran's claimed back disability was less likely than not incurred in or caused by an in service injury or event and that, while the Veteran's back injury did pre-exist service, there was no evidence of any permanent increase of this disability in the few weeks he was in service as he admitted to being in medical hold and nonparticipation in activities. The examiner also found that standing in formation at attention for a few minutes for 4 to 5 weeks is not shown to have any aggravation to a pre-existing back disability. The examiner concluded by stating that the Veteran has admitted to additional trauma to his back after he left the service and has had at least fifty-five years of aging of his back since the motor vehicle accident.  

Private medical treatment records from Memorial Medical Center reflect several surgeries and continued medical treatment for the Veteran's back disability but do not state opinions on a nexus between his back disability and active service.

Having considered all lay and medical evidence of record in light of the regulations noted above, the Board finds that service connection is not warranted for the Veteran's lower back condition. The probative evidence of record shows that the Veteran had a preexisting low back disability that was noted at entrance into service and that it did not increase in severity or aggravation during service.

First, with respect to whether the presumption of soundness applies, in this case, chronic back pain was noted on the Veteran's medical history and entrance examination report. The Veteran also described a previous back injury and resulting symptoms which was noted on his entrance examination and subsequent Medical Board examination report. The Veteran has conceded that he entered service with a preexisting back disability. The August 2013 VA examiner concluded, based on a review of the Veteran's service treatment records and statements, that the back disability clearly and unmistakably existed prior to service. Based on this record, the Board finds that the presumption of soundness is not applicable as the Veteran's back disability was noted on entrance into service and was the sole basis of his subsequent discharge from service. 

Next, the question before the Board is whether the Veteran's preexisting back disability was aggravated by active service. The Board has considered the Veteran's own assertions that he was in medical hold for the entirety of his active service, that he did not participate in any boot camp or basic training activities, and that his activity was limited to standing at attention in the chow hall during the entirety of active service. The Veteran also signed the Medical Board examination report which specifically noted that no proximate injury in service caused the Veteran's back disability. The Board has also considered the opinions of the VA examiners, in particular the May 2016 examiner, who reviewed the relevant medical evidence and concluded that the Veteran's back disability was not aggravated beyond its natural progression during service. The opinion of the August 2013 examiner has less probative value, as the examiner's rationale for his opinion was merely a restatement of the Veteran's discharge history. Nevertheless, the Board observes that the August 2013 examiner considered the Veteran's lay statements regarding the injury, which are consistent with the medical evidence of record. The examiner concluded that the claimed disability was not aggravated by active service. 

The Board has also considered the Veteran's lay statements and does not dispute his reports of chronic back pain. Although the Veteran is competent to describe observable symptoms of back pain, he is not competent to opine as to the etiology of such pain, as he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). As such, his lay opinion that his back condition was aggravated by active service does not constitute competent medical evidence and lacks probative value. The Board assigns greater probative value to the medical evidence of record, in particular the service treatment records completed by medical professionals and the VA examination reports showing that the Veteran's pre-existing back disability (that was present at service induction) did not increase in severity and was not aggravated by his active service. 

Thus, the probative evidence of record shows that the Veteran's preexisting back disability was noted on entrance into service and clearly and unmistakably was not aggravated beyond its natural progression as a result of such service. The evidence further shows that the Veteran's current back disability is unrelated to service. Accordingly, the Board concludes that the Veteran's back disability was not incurred in or aggravated by active service. Therefore, service connection is not warranted. The Board has considered the applicability of the benefit-of-the-doubt doctrine, but, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful in this instance. 38 U.S.C.A. § 5107 (b); Gilbert, supra.  

ORDER

Entitlement to service connection for a back disability is denied.

REMAND

Regrettably, the Board finds that further development is necessary prior to a merits analysis of the Veteran's claim to service connection for bilateral leg disability. The Veteran claims that his bilateral leg disability is manifested by numbness and weakness of his lower extremities and that this disability was caused, or aggravated, by his active service. 

The Board's January 2016 remand found that the Veteran's claimed back disability and his claimed bilateral leg disability were inextricably intertwined and deferred its decision on the claim until the conclusion of an ordered VA examination to assess the Veteran's disability etiology. The May 2016 VA examination did not reflect any findings as to the Veteran's claimed bilateral leg disability. 

An October 2006 private medical record found mild weakness and decreased sensation to the Veteran's left leg and chronic lumbar radiculopathy at the nerve root level of L5 and S1was diagnosed. The May 2013 VA examination diagnosed the Veteran with radiculopathy and found moderate constant pain, mild intermittent pain, and moderate numbness in his right lower extremity as well as severe constant pain, moderate intermittent pain, and severe numbness in his left lower extremity. The examiner did not opine as to the etiology of the claimed bilateral leg disability.  Of significance is the fact that, in this decision, the Board finds that service connection for a back disability is not warranted.  Importantly, the question of the etiology of the Veteran's bilateral leg condition remains.  

There is thus insufficient competent medical evidence on file to make a decision.  A remand is necessary obtain a medical nexus opinion regarding the etiology of the Veteran's bilateral leg disability. 38 C.F.R. § 4.2 (2016) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); McLendon, 20 Vet. App. 79; Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two). 

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2. Upon receipt of all additional records, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of his claimed bilateral leg disability. The record, including a complete copy of this remand, must be made available to the examiner for review, and the examiner must indicate in the examination report that the record was reviewed in conjunction with the examination, including for the history of this claimed disability.  

All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran regarding his leg symptoms. The examiner must specifically discuss the Veteran's statements that his bilateral leg symptomatology began in service and has continued to the present.

Following completion of the examination and review of the claims file, the examiner must indicate the diagnosis(ies) of any leg disability(ies) and must opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability(ies) was(were) caused by, or otherwise related to, the Veteran's active service.

The rationale for all opinions expressed must be provided. If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided. 

3. After completing any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority. If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board. 

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made. 38 C.F.R. § 3.655 (2016).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


